DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the amended claims the previously given rejection under 35 U.S.C. 112 has been withdrawn.
Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive.
Distilling the applicant’s arguments, the first main assertion is that the prior art does not teach the creation of both a third and fourth tables which are hashed versions of the first and second tables, as well as then performing a JOIN between the third and fourth tables to generate the fifth table, which contains the desired joined hash values. In support of this assertion applicant cites the pseudocode of a GRACE Hash-Join algorithm from page 13 of Zhang. Specifically, applicant points out that the pseudocode makes a hash table R[i] from R but does not make a hash table S[i] from S. Thus, since the second hash table does not reflect the data of the second unhashed data it does not correspond to the fourth table of the claimed invention.
While at first glance this may seem to the case, after a thorough inspection of the prior art it should be apparent that this interpretation is incorrect, and the rise of this misinterpretation is due to a single letter mistake in the referenced pseudocode. First, from the last line of page 12 of Zhang, “Both R and S are partitioned into an equal 
This would seem to imply that values from R are being put into the S[i] hash table, thus making this table built off of R instead of S. However one of ordinary skill in the art would realize that due to the principle of variable scope (that is, a variable created inside a block of code such as a loop or a function is not addressable outside that block of code) the use of r in the second ‘for’ loop is impossible as r is only valid inside the first ‘for’ loop, where r, representing a tuple in R, is instantiated. Thus the logical conclusion is that the r is the second ‘for’ loop should actually be an s, as follows the written description.
Looking at the pseudocode the applicant cited in this light, it shows that R[i] is a hash table of the data R while S[i] is a hash table of the data S. In the interest of being thorough, examiner notes that the definition of a hash table is a mapping of data using a hash value as the identifier, thus with the pseudocode cited i becomes the hash of the join attribute to be mapped, making both R[i] and S[i] hash tables as hash values are used to retrieve the mapped data.
Applicant also points to a sentence in Zhang to support their claim that a third and fourth hash table being generated is taught by the prior art. Specifically, that “R and 
Ignoring the dependency argument applicant makes about the creation of the fifth table, since the issue with the creation of the fourth table has been resolved, the remaining assertion is that the prior art does not teach the joining of the two hashed tables into a fifth table. Of specific note is the fact that the type of JOIN operation described by the claimed invention is not just any type of join, but an INNER JOIN. The broadest interpretation of a joining function is to take data from two sources and place them together. While outer joins retain some amount of data not shared by the source(s), an inner join only retains data shared between all the sources. Looking at the pseudocode applicant cited the data, specifically the last ‘for’ loop, it is clear that the nested ‘for’ loop is taking the values of S[i], which corresponds to the fourth table of the claimed invention, iterating over each value present, determining if that data also exists in R[i], and if so outputting that data. Thus data which is in both R[i] and S[i] is output while data that is only in R[i] or S[i] is not. This corresponds to an inner join operation.
The final step, that of outputting the matches between R[i] and S[i], results in a new hash table corresponding to the fifth table described by the claimed invention. The cited reference to Zhang, pg. 12, lines 18-19 is meant to illustrate the process of creating R[i] and S[i], since the GRACE algorithm is based off the functions of the Simple Hash-Join Algorithm, this citation being from the section describing this earlier building block function. The use of a temporary file is not to store the hash tables, but instead to hold the data which has yet to be properly sorted into the hash tables. As for probing a hash table, that is a necessary step to determine which values of both tables are shared between them.
Turning now to applicant’s remarks regarding claims 10-18, applicant asserts that the prior art fails to teach “inserting a hashed column into the first table wherein the hashed column includes each determined index value in place of its corresponding unique key”. While it is improper to pull information from the specifications into the claims while interpreting them, it is sometimes necessary to use the specifications to understand the process being described by the claimed invention. In this case both the drawings (figure 3) and the specifications ([0029] “The digests are then used to generate a hashed table 340, which includes a plurality of columns 360-1 through 360-M, by replacing the original keys which were used as inputs for the hash function 320 with the corresponding digits.”) change the interpretation of the claim language because the specifications describe replacing the index values with hashed versions thus creating a new table which can use those hash values as the index, while the claim language implies that the index values are directly changed without any alteration in the data referenced. The specifications and drawings illustrate that while the first table may maintain the same reference, it is technically a new table with new identifiers (hash values) pointing to the same data as the old table.
This is important since it would be difficult to change the index values of a table from non-hashed to hashed without remapping the data. For example, say you have a table T with index values from 0 to 5.  T[0] would return the first row. However if you hash the index there is no guarantee that the hash version of 0, or any of the data within that row, would also result in the value 0. For purposes of discussion let’s say the hash value returned is 15. T[15], in the original table, points to non-existent data, thus resulting in garbage data at best, or causing an exception fault at worst. However, if the table T is reassigned so that the hash values act as the identifiers then T[15] would point to the same data as T[0] did originally. However by doing this the data itself has technically be reassigned, or in other words the original table T is not the same as the new table T. They simply share the same identifier. It is this process which the examiner interpreted claim 10 to be describing, as it also matches with the process described by the drawings and specifications. If the applicant instead desired to claim that the memory references for the original data were to be changed without moving said data then examiner would concede that the cited prior art is insufficient, though the specifications would be as well, in which case examiner would recommend a verbal discussion before further action between examiner and applicant.
Assuming the examiner’s interpretation of the claim aligns with the applicant’s, then the process applicant points to of taking R, which is indexed using unhashed values, and putting the data into a table R[i] which is referenced using hashed values, describes the same process as that of the claimed invention. The difference between the table names in Zhang of R and R[i] seems to the examiner to be inconsequential as this difference only indicates the method of indexing the tables. As explained in the previous paragraph, using the same identifier for the two distinct tables does not make them the same table, and thus does not describe a process different from the one laid out by Zhang.
The arguments laid out by the applicant having been addressed and found to be unpersuasive, the previously given rejection of claims 1-18 under 35 U.S.C. 102 remains.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by ZHANG, XIAOHAI. PERFORMANCE EVALUATION OF GRACE HASH-JOIN ALGORITHM ON THE KSR-1 MULTIPROCESSOR SYSTEM. Diss. UNIVERSITY OF FLORIDA, 1994.
Regarding Claims 1, 5, and 6, Zhang teaches A method for accelerating relational functions between tables, comprising: determining a plurality of first index values for a plurality of first unique keys in a first column of a first table, wherein each first index value is determined for one of the plurality of first unique keys (Zhang, pg. 12, lines 16-18, “At first, the relation R is scanned and the hash function is applied to the join attributes of each tuple.”); determining a plurality of second index values for a plurality of second unique keys in a second column of a second table, wherein each second index value is determined for one of the plurality of unique second keys (Zhang, pg. 12, lines 21-23, “Next, the relation S is scanned, and the same hash function is also applied to the join attributes of each tuple.”); generating a hashed third table based on the first column of the first table and the plurality of first index values, wherein each first unique key in the first table is replaced with a corresponding first index value of the plurality of first index values in the third table (Zhang, pg. 12, lines 18-19, “If the hash value is in H1, the tuple is put into the in-memory hash table, otherwise it is written into a temporary file R_temp.”); generating a fourth table based on the second column of the second table and the plurality of second index values, wherein each second unique key in the second table is replaced with a corresponding second index value of the plurality of second index values in the fourth table (Zhang pg. 13, lines 14-15, “Another advantage is that during the partitioning phase, R and S can be partitioned concurrently.”); and generating a fifth table by performing a JOIN operation between the third table and the fourth table based on at least one third column, wherein each of the at least one third column includes a plurality of third unique keys, wherein each third unique key is common between the third table and the fourth table (Zhang, pg. 12, line 17 - pg. 13, line 2, “In the partitioning phase, Both R and S are partitioned into an equal number of buckets; in the joining phase, each pair of corresponding buckets are joined and the result relation is formed by concatenating the results of each separate join.”).
Regarding additional aspects of claim 5, Zhang teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Zhang, pg. 1, lines 6-8, “Consequently, various join methods are available for current database systems: nested-loops join, sort-merge join, hash-based join”).
Regarding additional aspects of claim 6, Zhang teaches a system for accelerating relational functions between tables, comprising: a processing circuitry; and a memory (Zhang, pg. 3, lines 21-26, “Based on their architecture, general-purpose multiprocessor systems can be categorized into shared-nothing, shared-disk and shared-everything systems. In a shared-nothing multiprocessor system, every processor has its own local memory and each disk is accessible to only one processor; and in a shared-disk system, every processor has its local memory but a disk may be accessed by more than one processors; in a shared-everything system, both memory and disks are shared among the processors.”).
Regarding claims 2, and 7, Zhang teaches wherein each index value determined for a unique key is determined by inputting the unique key into a hash function (Zhang, pg. 8, line 12, “applying a hash function to R’s join attributes”). This simply describes in more explicit detail the process of creating a hash table. 
Regarding claims 3, and 8, Zhang teaches storing each unique key with its corresponding index value in a sixth table (Zhang, pg. 14, lines 6-7, “However, in the partitioning phase, a portion of relation R is used to build an in-memory hash table.”). Unlike a Grace hash-join which uses buckets to match hashed tuples from tables three and four, a hybrid hash-join creates a sixth table (if you consider the results table as table five) of hashed values to increase join speed further.
Regarding claims 4, and 9, Zhang teaches wherein one of the plurality of first unique keys is stored with a same corresponding index value as one of the plurality of second unique keys (Zhang, pg. 8, lines 18-19, “If more than one tuple have the same hash value, they are linked together in the same entry (R1 and R3 in entry 2).”). This claim simply describes what happens when identical values are passed into identical hash functions.
Regarding Claims 10, 14, and 15, Zhang teaches a method for accelerating relational functions between tables, comprising: determining an index value from a finite series of values for each unique key of a first plurality of unique keys in a first column of a first table (Zhang, pg. 12, lines 16-18, “At first, the relation R is scanned and the hash function is applied to the join attributes of each tuple.”); determining an index value from the finite series of values for each unique key of a second plurality of unique keys in a second column of a second table (Zhang, pg. 12, lines 21-23, “Next, the relation S is scanned, and the same hash function is also applied to the join attributes of each tuple.”); inserting a hashed column into the first table, wherein the hashed column includes each determined index value in place of its corresponding unique key (Zhang, pg. 12, lines 18-19, “If the hash value is in H1, the tuple is put into the in-memory hash table, otherwise it is written into a temporary file R_temp.”). 
While different in language than claim 1, claims 10, 14, and 15 seem to also describe picking columns from tables one and two which will be used as a join attribute. Additionally, a hash table is made of table one where the chosen join attribute is represented by a hashed version.
Regarding additional aspects of claim 14, Zhang teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Zhang, pg. 1, lines 6-8, “Consequently, various join methods are available for current database systems: nested-loops join, sort-merge join, hash-based join”).
Regarding additional aspects of claim 15, Zhang teaches a system for accelerating relational functions between tables, comprising: a processing circuitry; and a memory (Zhang, pg. 3, lines 21-26, “Based on their architecture, general-purpose multiprocessor systems can be categorized into shared-nothing, shared-disk and shared-everything systems. In a shared-nothing multiprocessor system, every processor has its own local memory and each disk is accessible to only one processor; and in a shared-disk system, every processor has its local memory but a disk may be accessed by more than one processors; in a shared-everything system, both memory and disks are shared among the processors.”).
Regarding claims 11, and 16, Zhang teaches wherein each index value determined for a unique key is determined by inputting the unique key into a hash function (Zhang, pg. 8, line 12, “applying a hash function to R’s join attributes”). This simply describes in more explicit detail the process of creating a hash table. 
Regarding claims 12, and 17, Zhang teaches storing each unique key with its corresponding index value in a sixth table (Zhang, pg. 14, lines 6-7, “However, in the partitioning phase, a portion of relation R is used to build an in-memory hash table.”). Unlike a Grace hash-join which uses buckets to match hashed tuples from tables three and four, a hybrid hash-join creates a sixth table (if you consider the results table as table five) of hashed values to increase join speed further.
Regarding claims 13, and 18, Zhang teaches wherein one of the plurality of first unique keys is stored with a same corresponding index value as one of the plurality of second unique keys (Zhang, pg. 8, lines 18-19, “If more than one tuple have the same hash value, they are linked together in the same entry (R1 and R3 in entry 2).”). This claim simply describes what happens when identical values are passed into identical hash functions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163